Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 1 of 12          PageID #: 7222




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAI‘I

  UNITED STATES OF AMERICA,                     Case No. 12-cr-01301-DKW-1

               Plaintiff,                       ORDER GRANTING
                                                DEFENDANT’S MOTION FOR
        vs.                                     COMPASSIONATE RELEASE

  ALAN L. MAPUATULI,

               Defendant.


       Approximately 98 months into his 300-month sentence, Defendant Alan

 Mapuatuli asks the Court to reduce his sentence to time served because he is

 suffering from serious medical conditions, including end-stage renal disease,

 COVID-19, and a recent, debilitating stroke, from which he is not expected to

 recover. The Court finds that Mapuatuli’s medical conditions collectively present

 an extraordinary and compelling reason warranting the reduction he seeks.

 Moreover, given his deteriorating health, the Court finds the goals of sentencing

 would not be undermined by releasing him at this time. The motion, Dkt. No. 374,

 is GRANTED.

                             RELEVANT BACKGROUND

       On January 30, 2015, a jury found Mapuatuli guilty of methamphetamine

 distribution-related offenses, including possession of a firearm in furtherance of a

 drug trafficking crime. Dkt. No. 356 at 1–2. On June 2, 2015, with drug felony
Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 2 of 12              PageID #: 7223




 convictions in his past, the Court sentenced Mapuatuli to life, Dkt. No. 292; see

 also Dkt. Nos. 294, 297, later amending it to 300-months’ imprisonment followed

 by ten years of supervised release. Dkt. Nos. 358, 359.

       On January 8, 2021, Mapuatuli filed a motion for sentence reduction

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (“compassionate release motion”). Dkt.

 No. 374. Mapuatuli argues that his deteriorating health, which includes left-side

 paralysis as a result of a recent stroke, end stage renal failure for which he is on

 dialysis, COVID-19, and pneumonia, together present an extraordinary and

 compelling reason warranting release. Id. at 5–7. The Government filed a

 statement of no opposition on February 6, 2021, agreeing that Mapuatuli’s failing

 health presents an extraordinary and compelling reason warranting release. Dkt.

 No. 382.

       In addition to his compassionate release motion, Mapuatuli has an appeal

 concerning his sentence pending in the Ninth Circuit Court of Appeals (“the

 Circuit”).1 That pending appeal means the Court does not have jurisdiction to

 grant the relief Mapuatuli seeks—at least, not until this morning. See Griggs v.

 Provident Consumer Disc. Co., 459 U.S. 56, 58 (“The filing of a notice of appeal is

 an event of jurisdictional significance—it confers jurisdiction on the court of



 1
  See United States v. Mapuatuli, Criminal No. 12-CR-01301-DKW-1 (D. Haw. July 5, 2019),
 appeal docketed, No. 19-10233 (9th Cir. July 12, 2019).

                                             2
Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 3 of 12            PageID #: 7224




 appeals and divests the district court of its control over those aspects of the case

 involved in the appeal.”). At Mapuatuli’s request, Dkt. No. 383, on February 8,

 2021, the Court issued an indicative ruling, stating that, if the Circuit remanded the

 case, it would grant Mapuatuli’s motion for compassionate release. Dkt. No. 385;

 see also Fed. R. Crim. P. 37 (granting district courts authority to issue such

 rulings). On February 9, 2021, earlier today, the Circuit remanded the case “so the

 district court may consider Mapuatuli’s compassionate release motion.” Dkt. No.

 388. Thus, the motion is now properly before this Court.

                                LEGAL STANDARD

       “‘[A] judgment of conviction that includes [a sentence of imprisonment]

 constitutes a final judgment’ and may not be modified by a district court except in

 limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

 (alterations in original) (quoting 18 U.S.C. § 3582(b)). Such circumstances must

 be “expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal

 Procedure.” See 18 U.S.C. § 3582(c)(1)(B); see also Dillon, 560 U.S. at 827, 831;

 United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).

       Congress carved out one such circumstance in 18 U.S.C. § 3582(c)(1)(A)(i).

 A court may “modify a term of imprisonment” upon an inmate’s motion if:

       1. the inmate exhausted “all administrative rights to appeal a failure of the
          [BOP] to bring a motion” on his behalf or 30 days has lapsed since the
          relevant warden received a request to do so;


                                            3
Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 4 of 12          PageID #: 7225




       2. the inmate has established that “extraordinary and compelling reasons
          warrant such a reduction” and that “such a reduction is consistent with
          applicable [Sentencing Commission] policy statements”;

       3. the court considers the sentencing factors set forth in 18 U.S.C. § 3553(a)
          and finds the inmate is “not a danger to the safety of any other person or
          the community,” as provided under 18 U.S.C. § 3142(g).

 See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 (policy statement). The

 inmate bears the burden of establishing the requirements for a sentence reduction

 by a preponderance. See, e.g., United States v. Sprague, 135 F.3d 1301, 1306–07

 (9th Cir. 1998); see also Walton v. Arizona, 497 U.S. 639, 650 (1990) (a

 defendant’s due process rights “are not violated by placing on him the burden of

 proving mitigating circumstances sufficiently substantial to call for leniency”),

 overruled on other grounds by Ring v. Arizona, 536 U.S. 584, 609 (2002).

                                    DISCUSSION

       Both Mapuatuli and the Government assert that a sentence reduction to time

 served is appropriate in this case. See Dkt. Nos. 374, 382. The Court agrees. For

 the reasons set forth below, Mapuatuli’s motion for compassionate release is

 GRANTED.

 I.    Exhaustion

       Exhaustion is not contested. However, the Court must still find this element

 is met. See, e.g., United States v. Kazanowski, Criminal No. 13-CR-000459-

 DKW-1, 2020 WL 3578310, at *4 n.11 (D. Haw. July 1, 2020) (explaining


                                           4
Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 5 of 12                   PageID #: 7226




 exhaustion is “mandatory”). On July 27, 2020, the warden at Mapuatuli’s facility

 denied his request for compassionate release. Dkt. No. 382-1. Thirty days have

 clearly passed since that decision and, to the extent Mapuatuli appealed the

 warden’s decision, no further action by the BOP is evident in the record. The

 Court thus accepts the parties’ representation that Mapuatuli has exhausted

 administrative remedies. Dkt. No. 374 at 6.

 II.    Extraordinary and Compelling Reasons

        Section 3582(c)(1)(A)(i) permits a sentence reduction only upon a showing

 of “extraordinary and compelling reasons” and only if “such a reduction is

 consistent with applicable policy statements issued by the Sentencing

 Commission” (the “Commission”). As this Court has explained, it is bound by the

 Commission’s Commentary in U.S.S.G. § 1B1.13 regarding what constitutes an

 “extraordinary and compelling” reason warranting a sentence reduction. See, e.g.,

 United States v. Aruda, No. 14-CR-00577-DKW, 2020 WL 4043496, *2–*5 (D.

 Haw. July 17, 2020).2

        Relevant to Mapuatuli’s motion, the Commission explains that the following

 extraordinary and compelling reasons may warrant a sentence reduction:

        (A)    Medical Condition of the Defendant.—
               (i)  ....
               (ii) The defendant is—

 2
  The Court notes Mapuatuli’s disagreement, but nothing he argues or cites compels a different
 result. See Dkt. No. 374 at 11–12 n.7.

                                                5
Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 6 of 12           PageID #: 7227




                    (I)    suffering from a serious physical or medical
                           condition,
                    (II) suffering from a serious functional or cognitive
                           impairment, or
                    (III) experiencing deteriorating physical or mental
                           health because of the aging process,
                    that substantially diminishes the ability of the defendant
                    to provide self-care within the environment of a
                    correctional facility and from which he or she is not
                    expected to recover.

 U.S.S.G. § 1B1.13 n.1(A), (C).

       The Court finds Mapuatuli’s medical conditions, in particular his left-side

 paralysis as a result of a recent stroke, end stage renal disease, and bout of COVID-

 19 and related complications, meet these criteria and present an extraordinary and

 compelling reason warranting a sentence reduction.

 II.   Applying the Policy Statement

       The portion of the policy statement relevant to Mapuatuli’s medical

 conditions requires him to prove three elements by a preponderance:

       1. He is “suffering from a serious physical or medical condition”;

       2. That condition “substantially diminishes [his] ability . . . to provide self-

          care within the environment of a correctional facility”; and

       3. He is “not expected to recover” from the underlying condition.

 See U.S.S.G. § 1B1.13 n.1(A)(ii)(I). Mapuatuli has met his burden.

       Mapuatuli’s current medical state—described in the briefs by both

 Mapuatuli and the Government and reflected in his medical records—is dire and

                                           6
Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 7 of 12                     PageID #: 7228




 deteriorating. Mapuatuli suffers from end stage renal disease, requiring regular

 dialysis treatments. Dkt. No. 374 at 5; Dkt. No. 382 at 3; Dkt. No. 389-1 at 79 His

 renal disease, as well as other medical conditions, “were exacerbated when he

 contracted COVID-19 in December 2020.” Dkt. No. 382 at 3. Mapuatuli

 represented at that time that he was “having a rough time dealing with the virus.”

 Dkt. No. 374 at 6. The record supports this: a January 8, 2021 medical record

 states he was being treated for “Covid pneumonitis” or COVID-19 pneumonia.

 Dkt. No. 389-1 at 67. In fact, he was hospitalized for nearly two weeks as he

 fought the virus. Id. As if these ailments were not enough, Mapuatuli suffered a

 hemorrhagic stroke around the same time. Dkt. No. 389-1 at 95. That stroke has

 left Mapuatuli “unable to move the left side of his body.” Dkt. No. 389-1 at 92.

 The Court finds this combination of medical conditions—in addition to a host of

 others3—which have a debilitating effect on Mapuatuli’s physical health constitute

 a “serious physical or medical condition.” 4 See U.S.S.G. § 1B1.13 n.1(A)(ii)(I).




 3
   In addition to the conditions discussed infra, a January 8, 2021 medical record shows Mapuatuli
 suffers from: diabetic retinopathy, type 2 diabetes, hyperlipidemia, hypertension (for which he is
 on five medications), anemia, chronic viral hepatitis, hemiplegia following cerebrovascular
 disease, secondary hyperparathyroidism, and sleep apnea. Dkt. No. 389-1 at 80–81.
 4
   The Court does not hold that renal disease, even in its late stages, or stroke alone and in all
 circumstances constitute serious physical or medical conditions under U.S.S.G. § 1B1.13
 n.1(A)(ii)(I). Instead, the Court’s findings are unique to Mapuatuli’s combination of medical
 conditions.

                                                 7
Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 8 of 12                    PageID #: 7229




        While it appears MCFP Springfield,5 where Mapuatuli is housed, is a facility

 capable of providing adequate care for Mapuatuli’s end stage renal disease, the

 stroke he recently suffered has certainly “substantially diminishe[d his] ability . . .

 to provide self-care within the environment of a correctional facility.” See

 U.S.S.G. § 1B1.13 n.1(A)(ii). As his medical records make clear, Mapuatuli is, at

 this time, “unable to move the left side of his body.” Dkt. No. 389-1 at 92; see

 also id. at 71 (“left arm/leg flaccid”). This, alone, is sufficient to meet this prong

 of the analysis. It is not hard to imagine that basic aspects of self-care, such as

 dressing oneself, bathing, using the bathroom, and moving about the correctional

 facility to engage in these activities, are substantially affected by his left-side

 paralysis. And tending to his own varied medical ailments and treatment

 protocols—an aspect of self-care—is, undoubtedly, affected by his paralysis. See

 United States v. Lindell, Criminal No. 13-CR-00512-DKW-1, 2021 WL 420059, at

 *5–6 (D. Haw. Feb. 5, 2021) (explaining that a “fundamental example of self-care”

 is the ability to “attend[] to one’s own health”).6



 5
   MCFP Springfield “is a major medical and psychiatric referral center for male inmates. All
 specialty areas of medicine are available at []MCFP Springfield, through in-house staff and
 community-based consultant specialists.” Legal Resource Guide to the Federal Bureau of
 Prisons, BOP at 26 (2014), https://www.bop.gov/resources/pdfs/legal guide.pdf (last visited
 Feb. 8, 2021).
 6
   The record indicates that Mapuatuli’s basic health care and other needs will be sufficiently
 tended to upon release. Mapuatuli’s release plan demonstrates that he will live with and near
 family members, several of whom are trained, health care professionals, with a specific plan for
 providing such care. Dkt. No. 374 at 7–9.

                                                 8
Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 9 of 12                PageID #: 7230




        Finally, Mapuatuli’s prospects of recovering use of the left side of his body

 are uncertain, and he is not expected to recover from end-stage renal disease.

 Absent a transplant, Mapuatuli will require dialysis treatments for the rest of, what

 will ultimately be, his shortened life. That is because “[k]idney damage, once it

 occurs, can’t be reversed.”7 And his kidney function will continue to deteriorate

 because, while it may be possible to slow the progress of the disease, there is no

 way to arrest or reverse it.8 Again, this condition may be manageable while

 incarcerated through dialysis. But more troubling to the Court is the Government’s

 candid acknowledgment that it “cannot say with any certainty what Mapuatuli’s

 prognosis for recovery from the effects of his recent stroke” will be.

        The Court finds that, because Mapuatuli has multiple, serious physical or

 medical conditions that substantially diminish his ability to provide self-care while

 incarcerated, including at least one from which he is not expected to recover, he

 has met his burden of showing an extraordinary and compelling reason warranting

 a sentence reduction.




 7
   End-Stage Renal Disease, Mayo Clinic, (last updated Aug. 17, 2019),
 https://www.mayoclinic.org/diseases-conditions/end-stage-renal-disease/symptoms-causes/syc-
 20354532 (last visited Feb. 8, 2021).
 8
   End-Stage Renal Disease, Mayo Clinic, (last updated Aug. 17, 2019),
 https://www.mayoclinic.org/diseases-conditions/end-stage-renal-disease/symptoms-causes/syc-
 20354532 (last visited Feb. 8, 2021).

                                              9
Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 10 of 12               PageID #: 7231




  III.   Section 3553(a) Factors & Risk of Danger to the Community

         Mapuatuli has demonstrated an extraordinary and compelling reason

  warranting a sentence reduction. But the analysis does not end there. The Court

  must consider any such reduction in light of the sentencing factors set forth in 18

  U.S.C. § 3553(a) and determine whether Mapuatuli is “a danger to the safety of

  any other person or the community, as provided under [18 U.S.C. §] 3142(g).” See

  18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13.

         As a result of Mapuatuli’s deteriorating physical condition, the sentencing

  analysis has changed. The Government agrees: “[t]he totality of relevant

  considerations under 18 U.S.C. § 3582(a), including an assessment of Mapuatuli’s

  risk of dangerousness in light of his deteriorating physical state, do not weigh

  against granting compassionate release.” Dkt. No. 382 at 3. It is true that

  Mapuatuli presented significant health issues even at sentencing. Dkt. No. 356 at

  21–22. However, at that time, an MCFP Springfield representative “indicated that

  [Mapuatuli] walk[ed] independently and [did] not need any assistance with daily

  living activities.” Id. at 21. Particularly in light of his left-side paralysis as a result

  of a recent stroke, that no longer is the case.

         In light of the deleterious changes to Mapuatuli’s health, the Court has re-

  considered all of the Section 3553(a) factors and determined that, on balance,

  granting his prompt release does not undermine the goals of sentencing. In


                                              10
Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 11 of 12             PageID #: 7232




  particular, the Court must consider the sentence imposed alongside its

  responsibility “to provide the defendant with needed . . . medical care . . . in the

  most effective manner.” 18 U.S.C. § 3553(a)(2)(D). Given the details of

  Mapuatuli’s release plan—where he is expected to have around-the-clock care of

  family members skilled in providing in-home care—the Court concludes he will

  receive medical care in the most effective manner if released. Finally, considering

  the current state of Mapuatuli’s physical health, the Court finds that Mapuatuli

  presents little, if any, danger to any person or the community. See 18 U.S.C.

  §3142(g); Dkt. No. 382 at 3 (Government concurring).

                                     CONCLUSION

        For the reasons set forth herein, Mapuatuli’s motion for compassionate

  release, Dkt. No. 374, is GRANTED. Mapuatuli’s sentence is reduced to time

  served, and the BOP is instructed to release Mapuatuli as soon as practicable.

  Mapuatuli is thereafter ORDERED to immediately begin serving his previously

  ordered ten-year term of supervised release. Mapuatuli's release is also subject to

  the following:

            1. Within 72 hours of release from custody, Mapuatuli must contact the

               United States Probation Office for the District of Hawai'i by telephone

               at (808) 541-1283, or such other Probation Office as instructed by

               Probation or the Court;


                                            11
Case 1:12-cr-01301-DKW Document 391 Filed 02/09/21 Page 12 of 12          PageID #: 7233




           2. Counsel are instructed to contact Probation immediately regarding the

              terms of this Order and Mapuatuli's release and may propose additional

              or modified supervised release conditions, as appropriate; and

           3. If Mapuatuli returns to Hawaii, rather than California or another Court-

              approved destination, for supervised release, he must comply with the

              10-day self-quarantine or other mandates required by State law.

        IT IS SO ORDERED.

        DATED: February 9, 2021 at Honolulu, Hawai‘i.




                                          D~
                                          United States District fodg,e




   United States v. Alan L. Mapuatuli, Criminal No. 12-01301-DKW-1, ORDER
   GRANTING DEFENDANT’S MOTION FOR COMPASSIONATE
   RELEASE

                                          12
